Case: 18-10217   Date Filed: 12/04/2018   Page: 1 of 5


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-10217
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 9:17-cv-81275-WPD



MICHAEL D. ARRINGTON,

                                            Plaintiff-Appellant,

                                versus

SHERRY GREEN,
SENATOR PHILIP D. LEWIS RESOURCE CENTER,
UNKNOWN POLICE OFFICER,
THE RESERVE AT LAKESIDE,
RAPID AUTO LOAN, et al.,

                                            Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (December 4, 2018)
                Case: 18-10217      Date Filed: 12/04/2018      Page: 2 of 5


Before TJOFLAT, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:

       Michael Arrington, proceeding pro se, appeals the district court’s sua sponte

dismissal of his amended complaint and its denial of his motion seeking

reconsideration of its order dismissing the state-law claims in his original

complaint. Arrington contends the district court erred when it dismissed his

amended complaint as a “shotgun” pleading and, alternatively, by concluding that

his amended complaint failed to state a federal claim. He further contends the

district court abused its discretion by failing to reconsider its dismissal of the state-

law claims in Arrington’s original complaint. After review, we affirm.

                                     I. DISCUSSION

A. Dismissal1

       Arrington first contends the district court abused its discretion by dismissing

his amended complaint as an impermissible shotgun pleading. We construe pro se

pleadings liberally, holding them to a less stringent standard than those drafted by

attorneys. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003). Nevertheless, we

“have little tolerance for shotgun pleadings.” Vibe Micro, Inc. v. Shabanets, 878
F.3d 1291, 1295 (11th Cir. 2018); see also Davis v. Coca-Cola Bottling Co.


       1
        We review for abuse of discretion a district court’s dismissal on grounds that a
complaint is an impermissible shotgun pleading. Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291,
1294 (11th Cir. 2018).
                                              2
              Case: 18-10217      Date Filed: 12/04/2018   Page: 3 of 5


Consol., 516 F.3d 955, 979 & n.54 (11th Cir. 2008) (collecting cases), abrogated

on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). Shotgun

pleadings are improper in that they fail “to give the defendants adequate notice of

the claims against them and the grounds upon which each claim rests.” Vibe

Micro, 878 F.3d at 1294; see also Weiland v. Palm Beach Cty. Sheriff’s Office, 792
F.3d 1313, 1321 (11th Cir. 2015) (identifying four rough categories of shotgun

pleadings). Further, they “waste scarce judicial resources, inexorably broaden the

scope of discovery, wreak havoc on appellate court dockets, and undermine the

public’s respect for the courts.” Vibe Micro, 878 F.3d at 1295 (quotation and

alteration omitted). Before dismissing a complaint with prejudice on shotgun-

pleading grounds, the district court must first explain how the pleading violates the

shotgun-pleading rule and give the plaintiff at least one opportunity to re-plead the

complaint. Id. at 1296.

      Throughout the section of Arrington’s amended complaint titled “Factual

Allegation[s] Related to All Causes of Action,” Arrington scattered legal

arguments, legal standards, legal conclusions, and even (incomplete) citations to

legal authorities. Arrington then incorporated those so-called “factual allegations”

into his various causes of action. Thus, the district court did not abuse its

discretion by determining that Arrington’s amended complaint was “replete with

conclusory, vague, and immaterial facts not obviously connected to any particular


                                           3
                Case: 18-10217       Date Filed: 12/04/2018      Page: 4 of 5


cause of action.” See Weiland, 792 F.3d at 1322. Further, in its order dismissing

Arrington’s original complaint, the district court informed Arrington of the

shotgun-nature of his pleading and gave him an opportunity to re-plead his federal

claims. We therefore conclude the district court acted within its discretion in

dismissing Arrington’s amended complaint, which failed to correct the deficiencies

previously identified by the district court.

B. Reconsideration 2

       Arrington next challenges the district court’s denial of his motion seeking

reconsideration as to the dismissal of the state-law claims in his original complaint.

Arrington’s sole contention—both before the district court and on appeal—is that

the district court misapplied the amount-in-controversy standard for diversity

jurisdiction.

       We need not determine whether the district court misapplied the amount-in-

controversy standard, because Arrington has abandoned review of the district

court’s order dismissing his original complaint. To obtain reversal of a judgment

that is based on multiple, independent grounds, an appellant must challenge every

stated ground. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.

2014). In its order dismissing Arrington’s state-law claims, the district court

       2
         We review for abuse of discretion a district court’s denial of a motion brought under
Federal Rule of Civil Procedure 60(b). Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1316
(11th Cir. 2000).


                                               4
              Case: 18-10217      Date Filed: 12/04/2018   Page: 5 of 5


stated: “The entire Complaint is subject to dismissal as an impermissible shotgun

pleading.” USDC Doc. 4 at 3 (emphasis added). This provided a ground for

dismissal completely independent of the amount-in-controversy requirement.

Because Arrington failed to challenge this independent ground on appeal, he is

deemed to have abandoned any challenge to the district court’s conclusion that his

original complaint was an impermissible shotgun pleading. See id. Consequently,

even if we were to assume the district court misapplied the amount-in-controversy

requirement, we would be compelled to affirm the district court’s dismissal of

Arrington’s state-law claims on shotgun-pleading grounds. Thus, the issue of

whether the district court abused its discretion by not reconsidering the other

grounds for its dismissal is moot.

                                 II. CONCLUSION

      The district court did not err by dismissing Arrington’s amended complaint

as an impermissible shotgun pleading. And Arrington has abandoned any

challenge to the dismissal of his state-law claims by failing to challenge the district

court’s conclusion that his original complaint was also an impermissible shotgun

pleading. Therefore, we need not consider whether the district court should have

reconsidered the other reason it gave for dismissing Arrington’s state-law claims.

      AFFIRMED.




                                           5